Case 3:20-cv-00342-DPM Document9 Filed 01/15/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
JOSEPH L. SMITH
ADC #176381 PLAINTIFF
Vv. No. 3:20-cv-342-DPM

KEITH BOWERS, Administrator,

Craighead County Detention Center;

TONI RAYMOND, Assistant Jail

Administrator, Craighead County Jail;

and MARTY BOYD, Sheriff, Craighead

County Sheriff Department DEFENDANTS

JUDGMENT

Smith’s complaint is dismissed without prejudice.

(Oy, A Se & As
Ktpvr4Sad f-

D.P. Marshall Jr. :
United States District Judge

}

lA ANtTAAVS
YNAAUAA
UVYLUA/Ly

 
